952 F.2d 395
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William BRYANT, Plaintiff-Appellant,v.Richard A. LANHAM, Commissioner;  STEVE SHILOH, GeneralManager State Use Industries;  John Himmel,Classification Supervisor;  WilliamSmith, Acting Warden,Defendants-Appellees.
No. 91-7196.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 5, 1991.Decided Dec. 27, 1991.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  (CA-91-1750-H), Alexander Harvey, II, Senior District Judge.
William Bryant, appellant pro se.
D.Md.
AFFIRMED.
Before DONALD RUSSELL, MURNAGHAN and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
William Bryant appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).   Our review of the record and the district court's opinion discloses that this appeal is without merit.*  Accordingly, we affirm on the reasoning of the district court.   Bryant v. Lanham, CA-91-1750-H (D.Md. July 17, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Bryant appears to allege that he has a protected liberty interest in holding a job with State Use Industries.   However, the applicable Maryland statutes do not create a protected liberty interest in prison employment with State Use Industries.   See Md.Code Ann. art. 27, §§ 680-681M (Michie 1987 & Supp.1991);   Hewitt v. Helms, 459 U.S. 460 (1983)